Third District Court of Appeal
                              State of Florida

                         Opinion filed July 7, 2021.
      Not final until disposition of timely filed motion for rehearing.

                           ________________

                           No. 3D21-0092
           Lower Tribunal Nos. 20-0023 AP & 19-14886 CC
                        ________________


                              Dauce Pozo,
                                 Appellant,

                                    vs.

                Shell Lumber Recovery Trust, etc.,
                                 Appellee.



     An Appeal from the County Court for Miami-Dade County, Luis
Perez-Medina, Judge.

    Solnick Law, P.A., and Peter J. Solnick, for appellant.

    Roniel Rodriguez IV, P.A., and Roniel Rodriguez, IV, for appellee.


Before EMAS, LINDSEY, and GORDO, JJ.

    PER CURIAM.

    Affirmed.